Citation Nr: 0727324	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1961 until 
September 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran had active service in the Republic of Vietnam.

2.  The competent evidence does not demonstrate that the 
veteran's currently diagnosed diabetes mellitus, type II, is 
causally related to active service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of November 2002, April 2003, and September 2003 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
The letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Moreover, a 
subsequent March 2006 communication informed him of the law 
pertaining to disability ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and all available 
service personnel records, including a morning report of the 
7th Howitzer Battalion, 11th Artillery, dated in May 1963.  
Requests for additional personnel records were met with a 
negative response.  The Board finds that these efforts have 
satisfied VA's obligations to assist the veteran in the 
development of his claim.  Indeed, it appears that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Further regarding the duty to assist, the claims folder 
contains reports of VA and private post service treatment and 
examination.  Furthermore, photographs from the veteran's 
time in service have been submitted, along with internet 
articles discussing the history of his unit.  Additionally, 
lay statements from the veteran's wife and other relatives 
are of record.  Moreover, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at an April 2005 hearing before a Decision 
Review Officer and at a June 2007 videoconference hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
diabetes mellitus, type II.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, the veteran's service medical records do 
not reveal any complaints or treatment referable to diabetes 
mellitus, type II.  His separation examination in 1964 was 
normal.  Moreover, the post-service treatment records do not 
demonstrate any diagnoses of diabetes until the mid-1990s, 
over 30 years following the veteran's discharge from active 
service.  No competent evidence causally relates the 
currently diagnosed diabetes mellitus, type II, to the 
veteran's active service.  For these reasons, a grant of 
service connection on a direct basis is not possible here.  

The Board will now consider whether service connection may be 
awarded on a presumptive basis.  In this regard, it is 
observed that diabetes mellitus is regarded as a chronic 
disease under 38 C.F.R. § 3.309(a).  However, in order for 
the presumption to operate, such disease must become manifest 
to a degree of 10 percent or more within 1 year from the date 
of separation from service.  See 38 C.F.R. § 3.307(a)(3).   
As the evidence of record fails to establish any clinical 
manifestations of diabetes within the applicable time period, 
the criteria for presumptive service connection on the basis 
of a chronic disease have not been satisfied.  

The Board will now consider whether presumptive service 
connection is warranted on the basis of exposure to 
herbicides.  Indeed, it is the veteran's primary contention 
that his diabetes mellitus, type II, resulted from exposure 
to herbicides during service.  Specifically, he has contended 
that he was exposed to Agent Orange while serving in Thailand 
and Vietnam in 1963.

The Board notes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2006).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.
  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2006) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2006) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2006).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2006).

Despite the veteran's contentions that he had active service 
within the Republic of Vietnam, this is not substantiated by 
the official documentation of record.  Indeed, his DD Form 
214 indicates only foreign/sea service in Hawaii.  Personnel 
records note that the veteran served at Pearl Harbor, Hawaii, 
from February 1962 until September 1963.  He also served at 
Honolulu, Hawaii, from October 1963 until February 1964.  No 
service in Vietnam is indicated.  

A letter from Headquarters of the 25th Infantry Division 
appears to indicate that the unit participated in SEATO 
exercises in Thailand during June of 1963.  That letter did 
not indicate any Vietnam service.  In a response to a 
research request, the United States Armed Services Center for 
Research of Unit Records stated that unit histories for the 
7th Battalion, 11th Artillery show the departure of an 
advanced party from Hawaii to Korat, Thailand, to gather 
equipment to be used in SEATO exercises.  The histories did 
not document that anyone from the unit was sent to Vietnam.  

Based on the foregoing, the evidence fails to demonstrate 
that the veteran served in the Republic of Vietnam.  In so 
finding, the Board acknowledges the veteran's June 2007 
hearing testimony that he was part of the advanced party 
scheduled to fly from Hawaii to Thailand in 1963, but due to 
logistical delays they proceeded to Saigon, where they stayed 
for 10-14 days.  However, this is not corroborated in the 
slightest by the official documentation discussed above.  The 
Board also acknowledges letters from the veteran's relatives, 
which stated their recollections that the veteran had stopped 
in Vietnam on his way to Thailand.  Apparently, he had 
informed them of this by mail.  However, no letters 
postmarked from Vietnam have been received in the record.  

The Board also acknowledges photographs submitted by the 
veteran, which he apparently believes support his contention 
that he served in the Republic of Vietnam.  Such photographs 
have been reviewed.  One photograph contains handwriting on 
the back indicating "this is me in Thailand."  Nothing in 
the photographs places the veteran in Vietnam during active 
service.

Because the evidence of record does not demonstrate active 
service in the Republic of Vietnam, the presumptive 
provisions of 38 C.F.R. § 3.307(a)(6)(iii) (2006) are not 
applicable here.  Thus, even though diabetes mellitus is 
among the presumptive diseases associated with herbicide 
exposure under 38 C.F.R. § 3.307(e), a grant of service 
connection is not possible on this basis.

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, in the present case, the veteran has not 
presented any independent competent evidence to show that his 
currently diagnosed diabetes mellitus, type II, is causally 
related in in-service herbicide exposure.  

In conclusion, the evidence does not support a grant of 
service connection, on either a direct or presumptive basis, 
for diabetes mellitus, type II.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER


Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to herbicide exposure.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


